Citation Nr: 1600733	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-00 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for Lyme disease.

2.  Entitlement to service connection for a skin condition, to include psoriasis, including as secondary to Lyme disease. 

3.  Entitlement to service connection for a psychiatric disorder, to include depression, mood disorder, and generalized anxiety disorder (GAD). 


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to December 2009, including service in Southwest Asia.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in relevant part, denied entitlement to service connection for Lyme disease and psoriasis; and a March 2013 rating decision by the RO in Houston, Texas, which, in relevant part, denied entitlement to service connection for depression (psychiatric disorder).

A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's psychiatric disability claim on appeal has accordingly been expanded.

In a July 2014 letter, the Veteran's representative requested that the Veteran's service connection claim for Lyme disease be expanded to include an undiagnosed or medically unexplained chronic illness pursuant to the provisions of 38 C.F.R. § 3.317.  Notably, however, the Lyme disease claim is based on a distinct, diagnosable disability, whereas a claim for disability due to undiagnosed illness or medically unexplained chronic multisymptom illness contemplates illness without a conclusive pathophysiology or etiology.  Therefore, the Board interprets the representative's letter as a new claim for disability distinct from the Veteran's Lyme disease disability claim on appeal.  Cf. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Although the Agency of Original Jurisdiction (AOJ) addressed this new issue as part of the Veteran's Lyme disease claim in a February 2015 supplemental statement of the case, a rating decision has not been issued.  Consequently, the Board does not have jurisdiction over the claim.  See 38 C.F.R. § 19.31(a) (2015) (providing that an SSOC can in no case "be used to announce decisions by the [AOJ] on issues not previously addressed..."); see also 38 C.F.R. § 3.103(b)  (2015) (outlining notice requirements associated with VA decisions).  

The issues of entitlement to service connection for an undiagnosed or medically unexplained chronic illness and for headaches were raised by the record in the noted February July 2014 letter and via contact with the AOJ in June 2015, respectively.  The AOJ, however, has not issued a rating decision on these issues.  Therefore, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

A December 2012 VA neurology consultation report noted that the Veteran had been receiving recent treatment from a private infectious disease specialist in Dallas, and that he was told that his lab test showed that he had Lyme disease.  Treatment records from private providers dated since September 2011 have not been obtained.  

The medical evidence of record is ambiguous with respect to whether the Veteran has been diagnosed with Lyme disease.  In March 2011, during the course of private treatment, he reported having had various tick bites during the previous two to three years.  During a March 2013 VA examination, he reported having a tick bite which resulted in a rash in 2009, presumable during service.  A VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The issue of entitlement to service connection for a skin condition, described as either psoriasis, or urticaria, or hives, as secondary to Lyme disease must be deferred.  Cf. Harris v. Derwinski, 1 Vet. App. 180 (1991).

In April 2013 and November 2014 examination reports, VA examiners provided inadequate opinions with respect to the etiology of the Veteran's claimed psychiatric disorder.  Neither examiner appeared to fully consider the extent of the Veteran's mental health complaints and treatment during service, nor the full array of his post-service psychiatric diagnoses.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Additionally, neither examiner appeared to consider the Veteran's complaints of having ongoing depression symptoms since 2006.   Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Evidence of record also suggests that the Veteran's psychiatric disorder may have developed secondarily to Lyme disease.

Accordingly, these claims are REMANDED for the following action:

1.  After obtaining any necessary authorization, obtain the Veteran's private treatment records for Lyme disease, to specifically include treatment rendered by an infectious disease specialist in Dallas, Texas, dated since September 2011.  

2.  Then, schedule the Veteran for an appropriate VA examination for Lyme disease.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should specifically indicate whether the Veteran currently suffers from Lyme disease or Lyme disease residuals, or whether he has so suffered at any point since May 2011.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed Lyme disease had its onset during the Veteran's active service or is related to an in-service disease, event, or injury.  The examiner should specifically address the Veteran's various reports regarding tick bites. 

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

3.  If Lyme disease is determined to be at least as likely as not etiologically linked to the Veteran's service, schedule him for a VA dermatology examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should diagnose all skin disabilities found to be present, to include psoriasis, urticaria and hives. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such skin disability is proximately due to or the result of (caused by) the Lyme disease.  

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such skin disability is chronically aggravated (permanently made worse) by the Lyme disease..

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

4.  Schedule the Veteran for a VA mental health examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner must identify all of the Veteran's psychiatric disorders, currently diagnosed or diagnosed since May 2011, which meet the DSM-V (or DSM-IV) criteria, to include depression, mood disorder, and GAD.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder had its onset during the Veteran's active service or is related to an in-service disease, event, or injury, to specifically include the reported/ noted incidents of depression, and adjustment disorder during service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder is proximately due to or the result of (caused by) properly diagnosed Lyme disease.  

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder is chronically aggravated (permanently made worse) by properly diagnosed Lyme disease.

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability, that shows a baseline of psychiatric disability prior to aggravation.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence, to include the Veteran's contention that he has suffered from depression since 2006.

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015)


